                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7       OLATUNJI RAHEEM,                                Case No.18-cv-06375-JSC
                                                       Plaintiff,
                                   8
                                                                                           SECTION 1915 SCREENING OF
                                                v.                                         INITIAL COMPLAINT
                                   9

                                  10       CONTRA COSTA COUNTY DOMESTIC                    Re: Dkt. No. 1
                                           RELATIONS,
                                  11                   Defendant.
                                  12
Northern District of California
 United States District Court




                                  13           Mr. Olatunji Raheem sues Contra Costa County Domestic Relations1 for alleged violations

                                  14   of his civil rights under 42 U.S.C. § 1983. (Dkt. No. 1.) Having granted Mr. Raheem’s

                                  15   application to proceed in forma pauperis, (Dkt. No. 7), the Court now screens the complaint

                                  16   pursuant to 28 U.S.C. § 1915 and concludes that Mr. Raheem’s complaint is deficient for the

                                  17   reasons set forth below.

                                  18                                    COMPLAINT ALLEGATIONS

                                  19           The complaint does not contain a plain statement of facts and allegations. Mr. Raheem’s

                                  20   “Statement of Claim,” states, in its entirety:

                                  21                  My 4th, 5th, 13th, and 14th Amendments were violated. The judge
                                                      ruling this case is out of his jurisdiction. There are fake contracts
                                  22                  and wage garnishments not signed by a real judge, court order or by
                                                      the clerk of the court.
                                  23

                                  24
                                       1
                                  25     The Court takes judicial notice of the fact that there is no Contra Costa County municipal entity
                                       under the name “Contra Costa County Domestic Relations.” See Fed. R. Evid. 201(b)(2)
                                  26   (providing that a court may judicially notice facts that “can be accurately and readily determined
                                       from sources whose accuracy cannot reasonably be questioned.”). Contra Costa County does,
                                  27   however, have a department called “Contra Costa County Child Support Services” listed at the
                                       address noted in Mr. Raheem’s complaint, (see Dkt. No. 1-1), and provided on the Contra Costa
                                  28   County government’s website, see http://www.co.contra-
                                       costa.ca.us/Facilities/Facility/Details/Contra-Costa-County-Child-Support-Servic-39.
                                   1   (Dkt. No. 1 at 5.) Mr. Raheem’s complaint also includes screenshots of: (1) the United States

                                   2   Constitution; (2) an apparent YouTube video regarding fraudulent child support claims; (3) the

                                   3   text of 42 U.S.C. § 1983; (4) excerpts of a United States Supreme Court case discussing Section

                                   4   1983; (5) an excerpt of a publication on “Establishing Paternity”; (6) federal requirements

                                   5   regarding “voluntary paternity acknowledgment”; (7) a footnote of an unidentified publication

                                   6   regarding the “Title IV-D program”; (8) a publication discussing the “Child Support Enforcement

                                   7   Program”; (9) federal requirements for “expedited process[ing]” of “paternity actions”; (10)

                                   8   definitions regarding contract law; (11) federal requirements regarding the use of Social Security

                                   9   numbers; and (1) an excerpt of 42 U.S.C. 666, Requirement of statutorily prescribed procedures to

                                  10   improve effectiveness of child support enforcement. (Dkt. No. 1 at 7-27.)

                                  11          Based on Mr. Raheem’s statement of the claim, the screenshots included with the

                                  12   complaint, and the defendant, it appears that Mr. Raheem is alleging that his required child
Northern District of California
 United States District Court




                                  13   support payments are invalid because paternity has not been established.

                                  14                                          LEGAL STANDARD

                                  15          The Court has a continuing duty to dismiss any case in which a party is proceeding in

                                  16   forma pauperis upon a determination that the case is: (1) frivolous or malicious; (2) fails to state a

                                  17   claim on which relief may be granted; or (3) seeks monetary relief against a defendant who is

                                  18   immune from such relief. See 28 U.S.C. § 1915(e)(2).

                                  19          The standard of review under 28 U.S.C. § 1915(e)(2) mirrors that of Rule 12(b)(6). Lopez

                                  20   v. Smith, 203 F.3d 1122, 1126-27 (9th Cir. 2000). Thus, the complaint must allege “enough facts

                                  21   to state a claim to relief that is plausible on its face.” Bell Atl. Corp. v. Twombly, 550 U.S. 544,

                                  22   570 (2007). A facial plausibility standard is not a “probability requirement” but mandates “more

                                  23   than a sheer possibility that a defendant has acted unlawfully.” Ashcroft v. Iqbal, 556 U.S. 662,

                                  24   678 (2009) (internal quotation marks and citations omitted). To avoid dismissal, a complaint must

                                  25   contain more than “naked assertion[s],” “labels and conclusions” or “a formulaic recitation of the

                                  26   elements of a cause of action.” Twombly, 550 U.S. at 555-57. “A claim has facial plausibility

                                  27   when the plaintiff pleads factual content that allows the court to draw the reasonable inference that

                                  28   the defendant is liable for the misconduct alleged.” Iqbal, 556 U.S. at 678.
                                                                                          2
                                   1          When a plaintiff files a complaint pro se, the court must “construe the pleadings liberally . .

                                   2   . to afford the petitioner the benefit of any doubt.” Hebbe v. Pliler, 627 F.3d 338, 342 (9th Cir.

                                   3   2010) (internal quotation marks and citation omitted). Upon dismissal, pro se plaintiffs

                                   4   proceeding in forma pauperis must be given leave to “to amend their complaint unless it is

                                   5   absolutely clear that the deficiencies of the complaint could not be cured by amendment.”

                                   6   Franklin v. Murphy, 745 F.2d 1221, 1228 n.9 (9th Cir. 1984) (internal quotation marks and

                                   7   citation omitted).

                                   8                                               DISCUSSION

                                   9          Mr. Raheem brings a Section 1983 claim against an agency of the Contra Costa County

                                  10   government. Municipalities are “persons” under Section 1983 and thus may be liable for causing

                                  11   a constitutional deprivation. Monell v. Dep’t of Soc. Servs. of the City of New York, 436 U.S. 658,

                                  12   690-91 (1978). However, a municipality may not be sued under Section 1983 solely because an
Northern District of California
 United States District Court




                                  13   injury was inflicted by its employees or agents. Id. at 694. The entity is instead responsible only

                                  14   when execution of a government’s policy or custom inflicts the injury. Id.

                                  15          To impose municipal liability under Section 1983 for a violation of constitutional rights, a

                                  16   plaintiff must show: “(1) that he possessed a constitutional right of which he was deprived; (2) that

                                  17   the municipality had a policy; (3) that this policy ‘amounts to deliberate indifference’ to the

                                  18   plaintiff’s constitutional right; and (4) that the policy is the ‘moving force behind the

                                  19   constitutional violation.’” Oviatt v. Pearce, 954 F.2d 1470, 1474 (9th Cir. 1992) (quoting City of

                                  20   Canton v. Harris, 489 U.S. 378, 389-91 (1989)).

                                  21          Mr. Raheem’s barebones assertions and accompanying screenshots provide no factual

                                  22   content from which the Court can infer a plausible claim for relief. Mr. Raheem alleges

                                  23   constitutional violations in part because “[t]he judge ruling this case is out of his jurisdiction.”

                                  24   (Dkt. No. 1 at 5.) However, Mr. Raheem provides no further details regarding the “case.”

                                  25   Further, Mr. Raheem alleges that “[t]here are fake contracts and wage garnishments not signed by

                                  26   a real judge, court order or by the clerk of the court,” (see id.), but he provides no facts regarding

                                  27   the alleged “fake contracts” (i.e., what the “contracts” entail, the parties, when and why they were

                                  28   executed). Simply put, Mr. Raheem has not alleged “enough facts to state a claim to relief that is
                                                                                          3
                                   1   plausible on its face.” See Twombly, 550 U.S. at 570. In the absence of any factual allegations in

                                   2   support of his claims, Mr. Raheem’s claims must fail.

                                   3                                             CONCLUSION

                                   4          For the reasons set forth above, Mr. Raheem’s complaint fails section 1915 review. Mr.

                                   5   Raheem may file an amended complaint within 30 days; his amended complaint must include a

                                   6   plain statement of facts in support of his claims.

                                   7          The Court encourages Mr. Raheem to seek free assistance from the Northern District’s

                                   8   Legal Help Center, 450 Golden Gate Avenue, 15th Floor, Room 2796, San Francisco, CA 94102.

                                   9   Mr. Raheem can make an appointment in person or by calling (415) 782-8982.

                                  10          IT IS SO ORDERED.

                                  11   Dated: November 20, 2018

                                  12
Northern District of California
 United States District Court




                                  13
                                                                                                   JACQUELINE SCOTT CORLEY
                                  14                                                               United States Magistrate Judge
                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                            4
                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                NORTHERN DISTRICT OF CALIFORNIA

                                   6
                                        OLATUNJI RAHEEM,
                                   7                                                        Case No. 18-cv-06375-JSC
                                                       Plaintiff,
                                   8
                                                v.                                          CERTIFICATE OF SERVICE
                                   9
                                        CONTRA COSTA COUNTY DOMESTIC
                                  10    RELATIONS,
                                  11                   Defendant.

                                  12
Northern District of California




                                              I, the undersigned, hereby certify that I am an employee in the Office of the Clerk, U.S.
 United States District Court




                                  13
                                       District Court, Northern District of California.
                                  14
                                              That on November 20, 2018, I SERVED a true and correct copy(ies) of the attached, by
                                  15
                                       placing said copy(ies) in a postage paid envelope addressed to the person(s) hereinafter listed, by
                                  16
                                       depositing said envelope in the U.S. Mail, or by placing said copy(ies) into an inter-office delivery
                                  17
                                       receptacle located in the Clerk's office.
                                  18

                                  19   Olatunji Raheem
                                       131 Catalina Way #104
                                  20   San Francisco, CA 94124
                                  21

                                  22
                                       Dated: November 20, 2018
                                  23

                                  24                                                      Susan Y. Soong
                                                                                          Clerk, United States District Court
                                  25

                                  26

                                  27                                                      By:________________________
                                                                                          Ada Means, Deputy Clerk to the
                                  28
                                                                                          Honorable JACQUELINE SCOTT CORLEY
                                                                                          5
